Citation Nr: 1241837	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant was a member of the Mississippi Army National Guard.  He served on active duty from January to June 1983, from December 1990 to May 1991, and from July 2004 to February 2006.  The appellant's DD Form 214 reflects that he served in Iraq and Kuwait from January 2005 to January 2006.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2012, the appellant testified at a Board hearing at the RO.  


FINDING OF FACT

The most probative evidence establishes that the appellant sleep apnea did not have its inception during his active service and is not otherwise causally related to his active service or any incident therein.  


CONCLUSION OF LAW

Sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In November 2008 and January 2009 letters issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The November 2008 letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition to these notification letters, in a conference held in connection with the March 2012 Board hearing, the issue on appeal was discussed with the appellant and his representative, including the type of evidence required in order to prevail in the claim.  See 38 C.F.R. § 3.103 (2012); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available and relevant post-service records which the appellant has specifically identified and authorized VA to obtain, including records from the Social Security Administration.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2012).  

The appellant was also afforded a VA medical examination in connection with his claim in January 2012.  38 C.F.R. § 3.159(c)(4) (2012).  The Board finds that the examination report is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records as well as a clinical evaluation of the appellant.  The examiner also provided a very detailed rationale for the opinion rendered, with specific reference to the appellant's medical history, contentions, and the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

Service treatment records corresponding to the appellant's periods of active duty are entirely negative for complaints or findings of sleep apnea.  At periodic medical examinations conducted prior to his discharge from active duty in February 2006, including at November 2005 and January 2006 post deployment evaluations, the appellant denied having any pertinent medical problems, including frequent trouble sleeping and feeling tired after sleeping.  The appellant was noted to be overweight but no other pertinent abnormalities were identified.  

Post active duty clinical records show that between March 2006 and January 2008, the appellant sought VA medical treatment for multiple medical complaints.  These records, however, are negative for complaints or findings indicative of sleep apnea.  In January 2008, the appellant's complaints included feeling tired throughout the day and that when he sat for extended periods of time, he would fall asleep.  He indicated that he did snore at night, but was unsure if he was having apneic spells.  The examiner noted that the appellant likely had obstructive sleep apnea and he was referred for a sleep study.  

In January 2008, the appellant participated in a sleep evaluation at which he was noted to have an Epworth Sleepiness scale score of 9.  During the polysomnogram, the appellant demonstrated fractured sleep architecture with repetitive obstructive apenas and hypoapneas resulting in arousing and desaturations.  The technicians also noted loud snoring.  A Nasal CPAP was initiated and resulted in the elimination of obstructive events and snoring.  The impression was obstructive sleep apnea - hypopnea syndrome.  Subsequent VA clinical records show that the appellant was provided with a CPAP machine but was non compliant.  

In November 2008, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including sleep apnea.  

In support of his claim, the RO obtained private clinical records showing that in March 2009, the appellant was referred for a second sleep study in connection with sleep disordered breathing.  During the study, the appellant exhibited severe intermittent snoring as well as repetitive obstructive apneas and hypoapneas associated with severe oxygen desaturation.  CPAP was instituted which reduced his apneas and eliminated his oxygen desaturation.  The impression was severe obstructive sleep apnea.  Based on these findings, in August 2009, the appellant was discharged from the Mississippi Army National Guard due to a medical disqualification, including sleep apnea.  

In support of his claim, the appellant submitted lay statements from several individuals attesting to the fact that he had developed sleep problems during his tour of active duty in Iraq and Kuwait from 2004 to 2005.  

In a June 2009 statement, the appellant's spouse indicated that when the appellant returned from Iraq, she noticed that he was snoring at night.  

In a December 2009 statement, an individual who had served in the National Guard with the appellant since 1984 indicated that he had been totally unaware that the appellant had had sleep apnea.  In speaking with the appellant, however, the individual noted that the appellant had acknowledged that he had had trouble sleeping during his deployment to Iraq and Kuwait and would feel tired during the day.  

In a December 2009 statement, an individual indicated that he first met the appellant in 1992 when he joined the Mississippi Army National Guard.  He indicated that since that time, he had participated in numerous drills and summer camps with the appellant.  At no time had the appellant exhibited sleep problems.  While serving in Iraq, however, he indicated that he noticed that the appellant was having trouble sleeping, seemed to stop breathing while he slept, and was tired during the day.  

In a January 2010 statement, an individual who had known the appellant his entire life indicated that at no time prior to the appellant's tour of active duty in Iraq and Kuwait had he ever noticed any unusual conditions with the appellant's sleep patterns.  He indicated that during the latter part of his tour of duty in Iraq, however, he noticed that the appellant was quick to fall asleep and complained that he was not getting enough rest.  He also noticed that the appellant would stop breathing in his sleep.  

In a January 2010 statement, an individual who had served in the National Guard with the appellant from September 2001 to July 2005 indicated that the appellant had seemed tired during his time in Iraq.  

In a January 2010 statement, an individual who had served in the National Guard with the appellant since 1992 indicated that between 2004 and 2006, the appellant had trouble sleeping and would complain of being tired.  He indicated that he and the other soldiers had woken the appellant up at night to see if he was okay.  He indicated that after the appellant returned from Iraq, he learned he had sleep apnea.  

Records provided by the Social Security Administration show that the appellant's application for disability benefits was denied in January 2010.  The agency determined that although the appellant exhibited some restrictions due to his sleeping disorder, defective ankles, and high blood pressure, such restrictions did not prevent him from working.  

The appellant underwent VA medical examination in January 2012.  During a clinical interview, the appellant reported that he first began experiencing daytime hypersomnolence and disruptive snoring in Iraq, although he did not report his symptoms as he was afraid of being kicked out of the military.  In reviewing the appellant's claims folder, the examiner noted that the appellant had served on active duty from July 2004 to February 2006 and that service treatment records corresponding to this period of active duty were entirely negative for complaints of sleep difficulties or for any indication of treatment for or a diagnosis of sleep apnea, although the appellant had been seen for other medical conditions during this period.  The examiner also noted that the appellant had specifically denied feeling tired after sleeping on a post deployment questionnaire.  With respect to post-active duty clinical records, the examiner noted that he had reviewed VA clinical records dated from March 2006 to January 2008 and noted that these records were similarly silent for any complaints indicative of a sleep disorder until January 2008, when the appellant was diagnosed as having obstructive sleep apnea.  

After examining the appellant and reviewing his claims folder, the examiner concluded that it was less likely than not that the appellant's current sleep apnea had been incurred in active service.  The examiner explained that there was no known association between service in the Southwest Asia theater of operations and the development, either acute or delayed, of obstructive sleep apnea.  The examiner further noted that although the appellant, his spouse, and fellow National Guard members had reported that he had developed symptoms in Iraq such as being quick to fall asleep, difficulty sleeping, daytime fatigue, apneas, and snoring, such symptoms did not establish a diagnosis of obstructive sleep apnea.  Rather, he explained that such symptoms were components of the Epworth Sleepiness Scale, ranging from zero to 24, with higher scores indicating a greater likelihood of a sleep disorder.  The examiner explained that the mean score is 6 in normal individuals and 16 in patients with obstructive sleep apnea.  The examiner noted that in January 2008, prior to his diagnostic polysomnogram, the appellant had exhibited a score of 9, which only put him at intermediate risk and that a polysomnogram was required to confirm the diagnosis of sleep apnea.  Additionally, the examiner explained that although one might not be aware of potential sleep apnea symptoms such as snoring or apneic spells, one would surely be aware of the acute onset of somnolence.  He noted that the appellant had not reported or sought assistance for hypersomnolence until January 2008, which led to his referral for a polysomnogram and the diagnosis of sleep apnea.  Finally, the examiner explained that the sharp demarcation between NO sleep issues prior to Iraq deployment and the acute development of a sleep disorder during deployment was not consistent with the known pathology of obstructive sleep apnea which is always of an insidious development.  Based on these factors, the examiner concluded that it was less likely than not that the appellant's current sleep apnea had been incurred in active service.  

At his March 2012 hearing, the appellant testified that during his last period of active duty, he began to experience symptoms such as snoring, trouble sleeping, and feeling tired.  He indicated that his symptoms continued after his separation from service.  The appellant testified that he sought medical care and was diagnosed as having sleep apnea in 2008.  Based on his symptoms, the appellant testified that it was his belief that his sleep apnea had had its inception during his period of active duty.  


Applicable Law

Service connection is granted for disability resulting from personal injury suffered or disease contracted in the line of duty "in the active military, naval, or air service."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2012); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c) (2012).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2012); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (holding that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

As a preliminary matter, the Board notes that it has considered the provisions of 38 C.F.R. § 3.317, providing for service connection for chronic, undiagnosed illness, or a medically unexplained chronic multisymptom illness arising from service in Southwest Asia during the Gulf War.  In order to establish service connection under this provision, however, the law requires that the symptoms in question not be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  In this case, as described in detail above, the evidence in this case consistently shows that the appellant's sleep symptoms are due to a known diagnosis, sleep apnea.  He does not contend otherwise.  Under these circumstances, service connection pursuant to section 3.317 is not warranted.

In light of this conclusion, the Board has also carefully considered whether service connection may be awarded for sleep apnea, but concludes that the preponderance of the evidence is against the claim.  As set forth above, sleep apnea was not identified during the appellant's active duty.  Indeed, the appellant concedes that he was not diagnosed as having sleep apnea until January 2008, nearly two years after his separation from active duty.  

The appellant, however, contends that his sleep apnea had its inception during his period of active duty as he developed symptoms consistent with sleep apnea while serving in Iraq and Kuwait.  Having had the opportunity to observe his demeanor at a March 2012 hearing, the Board finds the appellant's statements to be credible.  The Board further notes that the appellant's statements are corroborated by multiple lay statements he has submitted attesting to symptoms he exhibited during his period of active duty, such as snoring and daytime fatigue.  As set forth above, however, a VA physician has explained that the presence of such symptoms is not necessarily determinative of sleep apnea.  Rather, the physician explained that such symptoms were components of the Epworth Sleepiness Scale, ranging from zero to 24, with higher scores indicating a greater likelihood of a sleep disorder.  The physician noted that the appellant's symptoms in January 2008 warranted a score of 9 and that 6 was the mean score for normal individuals.  Based on his consideration of these factors, the examiner concluded that it was less likely than not that the appellant's sleep apnea had been incurred during his period of active duty.  The VA physician further explained that the appellant's sleep apnea was not otherwise causally related to the appellant's active duty in that there was no known association between service in the Southwest Asia theater of operations and the development, either acute or delayed, of obstructive sleep apnea.  

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional, a VA physician, who has the expertise to opine on the matter at issue in this case.  In addition, the examiner specifically addressed the appellant's contentions, based his opinion on a review of the appellant's claims folder and reported medical history, and provided a rationale for his opinion.  Finally, the Board notes that there is no medical evidence of record which contradicts this opinion or otherwise suggests an association between the appellant's current sleep apnea and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson, the appellant's own theory that his sleep apnea began during his period of active duty does not outweigh the findings of the VA medical examiner.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In summary, the Board finds that the most probative evidence shows that the appellant's sleep apnea did not have its inception during his active duty nor is his current sleep apnea otherwise causally related to his active duty.  For these reasons, the preponderance of the evidence is against the claim of service connection for sleep apnea.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


